Citation Nr: 0110950	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  97-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for memory loss, 
claimed as a residual of a brain concussion.  

2.  Entitlement to an increased (compensable) rating for 
healed fractures of the first and second metacarpals of the 
left hand.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
December 1955.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 1996 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for memory 
loss (claimed as a residual of a brain concussion), and 
denied a compensable rating for healed fractures of the first 
and second metacarpals of the left hand.  

The veteran requested hearings at the RO before a local 
hearing officer and a member of the Board, but he failed to 
appear for such hearings scheduled in August 1997 and March 
2001.  


FINDINGS OF FACT

1.  In a July 1956 rating decision, the RO denied the 
veteran's claim for service connection for residuals of a 
brain concussion; he did not appeal the RO determination.  
Evidence received since the July 1956 decision by the RO is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

2.  The veteran repeatedly failed to report for a scheduled 
VA examination pertaining to his claim for an increased 
(compensable) rating for healed fractures of the first and 
second metacarpals of the left hand, and he has not provided 
good cause for his failure to report.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for memory loss, 
claimed as a residual of a brain concussion; and the July 
1956 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).

2.  The claim for an increased (compensable) rating for 
healed fractures of the first and second metacarpals of the 
left hand must be denied due to failure to report for a 
scheduled VA examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1952 to 
December 1955.  Service medical records show that on an 
August 1952 physical examination for enlistment purposes the 
veteran was normal psychiatrically.  In February 1953, he was 
observed at an Air Force hospital after he had fainted and 
remained unconscious for a period of 20 minutes, with no 
frothing at the mouth or convulsions (epilepsy was 
suspected).  A physical examination and electroencephalogram 
(EEG) were within normal limits.  The impression was 
transient hypoglycemia and fatigue.  In April 1955, he was 
brought to a private hospital by police ambulance.  He denied 
unconsciousness, but it was noted that he was very confused 
about details and that he stated he woke up in the street.  
(He later stated that he was attacked off base by two 
civilian men.)  He had a deep, ragged laceration of the scalp 
in the right parietal area and no fracture.  He was 
transferred to a military medical facility, where he was 
diagnosed with a concussion of the brain, a lacerating wound 
of the scalp with no artery or nerve involvement, and simple 
fractures of the first and second metacarpals of the left 
hand.  In May 1955, he complained of dizziness associated 
with positional changes.  In June 1955, he was admitted to an 
Air Force hospital for observation and a determination of 
intellectual potentiality.  The discharge diagnosis was 
inadequate personality, chronic, moderate, manifested by a 
general overall appearance of being intellectually impaired 
and by the difficulty with which the veteran functioned in a 
social setting.  It was recommended that he be discharged 
from service.  On a December 1955 physical examination for 
separation purposes, objective clinical evaluation (including 
of the head, psychiatric system, and neurologic system) was 
normal, although the veteran gave a history of a mild nervous 
condition.  It was also noted he had a fractured first 
phalanx of the index finger of the left hand, which 
demonstrated a slight healing deformity.  

On a February 1956 VA orthopedic examination, there were 
minimal findings pertaining to the left hand, including 
slight limitation of motion and a healed fracture of the left 
second metacarpal bone.  

On an April 1956 VA psychiatric examination, the veteran 
complained in part of dizzy spells and general nervousness.  
A neurological examination was negative.  On a mental status 
examination, his general attitude and behavior was 
characterized by a certain lack of interest in his own 
history, education, and work, associated with an obvious 
immaturity.  His general approach to reality appeared 
immature, lackadaisical, and often inadequate.  Affect and 
emotion did not show any psychoneurotic reaction.  There were 
no psychotic manifestations and insight and judgment were 
somewhat deficient.  The mental examination diagnosis was 
inadequate personality.  Additional testing was ordered.  In 
April 1956, VA X-rays of the skull revealed no evidence of 
fracture.  Psychological testing in April and May 1956 
revealed findings consistent with a diagnosis of inadequate 
personality with hysterical features, currently with acute 
neurotic anxiety and showing some suggestive evidence of a 
possible organic brain pathology (although it was noted such 
evidence was equivocal).  In May 1956, an EEG was negative.  

In a July 1956 decision, the RO denied service connection for 
residuals of a brain concussion, stating that such was not 
found on the VA examination.  The RO also granted service 
connection and a 0 percent rating for healed fractures of the 
first and second metacarpals of the left hand.  In an August 
1956 letter, the RO notified the veteran of the decision and 
his appellate rights.  He did not appeal.  

VA hospital records show that in September 1957 the veteran 
was admitted with complaints of nervousness, tension, and 
restlessness of one year's duration.  He reported that since 
his military discharge he had experienced four black-outs 
preceded by an aura of weakness and dizziness.  It was noted 
that in the previous eight months he had been arrested by the 
police on several occasions due to "peeping Tom" 
activities.  It was noted that a pneumoencephalogram 
conducted by a private hospital where the veteran was 
admitted in July 1957 revealed unolateral atrophy with 
enlargement of the ventricular system.  VA EEG and skull X-
rays revealed no abnormalities.  The diagnoses were 
sociopathic personality disturbance, sexual deviation, 
peeping Tom and pedophilia, chronic and severe; and 
unolateral brain atrophy, cause unknown. 

VA hospital records show that in June 1974 the veteran was 
admitted to the alcohol rehabilitation unit.  He reported he 
used alcohol to ease the tension created in his marriage.  On 
a mental status examination, he had a moderately high level 
of restlessness and anxiety with a mild degree of depression.  
There was no evidence of a thought disorder or intellectual 
deficit.  There was no significant evidence of a psychiatric 
disorder in psychological testing.  He was discharged from 
the hospital in July 1974 with diagnoses of habitual 
excessive drinking and anxiety reaction.  

In July 1975, the RO received the veteran's claim for service 
connection for convulsions.  In a November 1975 statement, 
the veteran indicated he had a "blackout condition" in 
service and experienced severe blackouts in the last few 
years.  

VA outpatient records dated from November to December 1975 
show that the veteran was seen with complaints of marital 
difficulties and depression.  

In a January 1976 decision, the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for residuals of a brain concussion.  The 
RO also denied the veteran's claim for entitlement to non-
service-connected pension benefits.  In a February 1976 
letter, the RO notified the veteran of the decision regarding 
non-service-connected pension benefits (but not of the denial 
of service connection for black-outs).  

VA outpatient records dated in 1978 and 1979 show the veteran 
received treatment for problems of depression and anxiety 
arising mainly from family and marital conflict and financial 
difficulties due to unemployment.  

On a March 1979 VA psychiatric examination, the veteran 
reported some difficulty in concentration but no memory 
defects.  He also described a history of black-outs.  An 
examination revealed little evidence of depression and 
anxiety, and the examiner stated that the history of blackout 
spells was strongly suggestive of alcohol withdrawal.  The 
diagnosis was anxiety reaction by history.  

VA records dated in 1981 and 1982 indicate the veteran had 
several admissions to the hospital for depression, 
situational disorder, brief reactive psychosis, and acute 
psychosis/depression.  Outpatient records dated in 1983 and 
1984 show the veteran received treatment for problems 
pertaining to family conflict and inability to obtain a 
satisfactory job.  VA records dated in 1986 and 1988 indicate 
the veteran had several admissions to the hospital for 
depression, seizure disorder, major depression with suicidal 
ideation, and manic depression.     

In June 1988, the RO notified the veteran of an 
administrative disallowance of his claim for an increased 
rating for healed fractures of the first and second 
metacarpals of the left hand, due to his failure to furnish 
information regarding treatment for his disability.  

VA records dated from July 1990 to May 1995 show the veteran 
received outpatient treatment for a variety of health 
concerns, particularly mental health issues which stemmed in 
large part from family stresses.  He was maintained on 
medication for depression and for a seizure disorder.  

In May 1995, the veteran was admitted to the Bedford VA 
Medical Center (VAMC) for severe depression due to an ongoing 
family conflict.  An EEG revealed abnormal findings but 
showed no change since a 1988 tracing.  As his memory seemed 
to be quite impaired, the veteran underwent cognitive tests 
in June 1995 which confirmed organic impairment, mild to 
moderate range, progressive with more recent deterioration in 
short term memory.  He was discharged from the VAMC in August 
1995 with pertinent diagnoses of major depression (recurrent) 
and seizure disorder (temporal lobe epilepsy).  He was to 
continue medication for depression and seizure control.  

While the veteran was an inpatient at the Bedford VAMC, the 
RO in July 1995 received his claim for service connection for 
memory loss, claimed as due to a concussion sustained in 
service.  He stated a VA nurse told him the cause of his 
memory loss would have been a blow to the head.  

VA outpatient records show that in August 1995 the veteran 
reported he was applying for disability benefits for his 
memory loss which he claimed was due to head trauma sustained 
in service.  He stated that a VA doctor believed his memory 
problem may be secondary to alcoholism (the veteran said he 
stopped heavy drinking 25 years previously).  In September 
1995, he complained of pain in the left hand and enlargement 
of the area of his left palm.  X-rays of the left hand 
revealed, in pertinent part, an irregularity of the second 
metacarpal head with slight widening of the joint space and 
minimal cystic change at the metacarpophalangeal joint 
consistent with arthritis, and mild degenerative changes at 
the first carpometacarpal joint. 

In October 1995, the RO received the veteran's claim for an 
increased (compensable) rating for healed fractures of the 
first and second metacarpals of the left hand.  

VA outpatient records in October 1995 show the veteran was 
seen with complaints of depression regarding family issues.  
He was also seen with complaints of pain in the left hand.  
The diagnosis was osteoarthritis of the carpometacarpal 
joints of the left hand.  In November and December 1995, the 
veteran and his wife attended couples therapy.  He continued 
to receive treatment and take medication for depression and 
for seizure control through August 1996.

In an April 1996 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a brain concussion, and denied a 
compensable rating for fractures of the left hand.  

In an August 1996 statement, the veteran expressed his 
disagreement with the RO's decision, maintaining that his 
current memory loss was related to the head injury in service 
and that he has received treatment for his left hand at the 
VA.  

VA outpatient records show that in September 1996 the veteran 
discussed a psychological test that he said revealed his poor 
memory status.  The examiner stated that there was no gross 
memory impairment detected that day.  Records in October and 
November 1996 show continued treatment for depression.    

In a November 1996 statement, the veteran requested the RO to 
obtain medical records from Bedford VAMC where he said he 
received treatment for memory loss.  

In a June 1997 letter, the RO notified the veteran of a 
hearing before a local hearing officer scheduled in August 
1997.  The file shows he failed to appear for the hearing.  

In a December 1997 statement, the veteran requested the RO to 
obtain medical records from the Bedford VAMC where he said 
his hand was recently examined.  He also requested to be 
rescheduled for a VA compensation examination for his left 
hand (the record does not show that he had been scheduled for 
such an examination).  

VA outpatient records show that in April 1998 the veteran was 
stable on medication for seizure control.  In May and 
September 1998, the pertinent diagnoses were major depressive 
disorder with paranoia (in remission) versus schizoaffective 
disorder and seizure disorder.  In February 1999, the 
assessment was schizoaffective disorder.  

In April 1999, the RO requested that QTC Medical Services 
(with whom the VA had contracted to provide independent 
medical examinations) schedule the veteran for an examination 
of his left hand (otherwise known as a VA fee basis 
examination).  In an April 1999 letter, the veteran was 
notified of the time and place of the examination scheduled 
for later in April 1999.  He failed to report to the 
examination.  A day after the scheduled examination, the file 
notes that the veteran reported a change of address.  After 
his new address was noted, he was notified by letter in April 
1999 that his initial examination was rescheduled for May 
1999 (the time and place were also noted for him).  He failed 
to report to the rescheduled examination, and he did not 
provide any statement regarding the reason he failed to 
report for the examination.  

In a July 1999 supplemental statement of the case, the RO 
informed the veteran that without a current VA examination of 
his left hand, and without good cause for failing to report 
for such examination, his claim for an increased rating would 
be denied.  The RO also inquired if the veteran would be 
willing to report for an examination.  

In an April 2000 letter, the RO notified the veteran of a 
hearing before a member of the Board (Travel Board hearing) 
scheduled in May 2000.  In a May 2000 statement, the veteran 
requested that his Travel Board hearing be postponed.  He 
also stated that he would report for a VA examination of his 
left hand.  

In a May 2000 letter, the veteran was notified of the time 
and place of a compensation examination scheduled in June 
2000, in regard to his left hand.  He failed to report to the 
examination, and he did not provide any statement regarding 
the reason he failed to report for the examination.  

In a July 2000 supplemental statement of the case, the RO 
informed the veteran that it was incumbent upon him to 
demonstrate good cause for failing to report for a scheduled 
VA examination of his left hand or else his claim for an 
increased rating would be denied.  

In a February 2001 letter, the RO notified the veteran of a 
Travel Board hearing scheduled in March 2001.  The file shows 
he failed to appear for the hearing.  

II.  Analysis

A.  New and Material Evidence to Reopen a Claim for Service 
Connection for Memory Loss, Claimed as a Residual of a Brain 
Concussion

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In the present case, a claim for service connection for 
residuals of a brain concussion was previously denied by the 
RO in July 1956.  The veteran did not appeal the July 1956 
decision, and it is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
It is noted that in July 1975 the veteran filed a claim for 
service connection for convulsions and a blackout condition, 
and the RO in a January 1976 decision determined that new and 
material evidence had not been received to reopen a claim for 
service connection for residuals of a brain concussion.  The 
file, however, does not reflect that the veteran was notified 
of this decision and his rights to appeal.  Thus, the last 
final disallowance of the veteran's claim is the July 1956 RO 
decision, which denied his claim for service connection for 
residuals of a brain concussion.  As such, the Board will 
consider evidence submitted since the 1956 RO determination 
in order to determine whether that evidence is new and 
material to reopen the veteran's claim.

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied service connection for residuals of a 
brain concussion in July 1956, it considered service medical 
records and VA medical reports.  The service medical records 
showed that in April 1955 the veteran sustained a brain 
concussion as the result of an alleged attack by two men off 
base.  Two months later he was evaluated and diagnosed with 
inadequate personality, manifested by a general overall 
appearance of being intellectually impaired and by the 
difficulty with which the veteran functioned in a social 
setting.  No memory problem or residuals of a brain 
concussion were noted at the December 1955 service separation 
examination.  A VA examination in April 1956 revealed a 
diagnosis of inadequate personality, which was confirmed by 
findings on subsequent psychological testing.  A May 1956 VA 
EEG was negative.  

Evidence received since the July 1956 RO decision includes VA 
medical records, which show the veteran was treated for a 
variety of disorders.  He was hospitalized in 1957 and 
diagnosed with sociopathic personality disturbance, sexual 
deviation, peeping Tom and pedophilia, and unolateral brain 
atrophy (cause unknown).  He was hospitalized in 1974 for 
habitual excessive drinking and anxiety reaction.  Since 
1975, he has received inpatient and outpatient treatment for 
depression and anxiety (mainly stemming from family and 
marital conflict) and for a seizure disorder (cause 
undetermined).  During one particular hospital stay, the 
veteran's memory appeared impaired and he underwent cognitive 
tests in June 1995, which confirmed organic impairment, mild 
to moderate range, progressive with more recent deterioration 
in short term memory.  His hospital discharge diagnoses in 
August 1995 were major depression (recurrent) and seizure 
disorder (temporal lobe epilepsy).  In a July 1995 statement, 
the veteran claimed a VA nurse told him the cause of his 
memory loss would have been a blow to the head; however, in 
an August 1995 statement, the veteran indicated that a VA 
doctor believed his memory problem may be secondary to 
alcoholism.  (The VA records did not reflect any opinion as 
to the cause of the veteran's memory loss.)  On an outpatient 
visit in September 1996, the examiner did not detect any 
gross memory impairment.  The additional medical evidence 
does not link the veteran's current memory with a brain 
concussion or other incident of service.  

The additional medical records received since the 1956 RO 
decision are not new evidence since they are cumulative or 
redundant of previously considered medical evidence.  That 
is, the records do not show that the veteran had any 
residuals (namely, memory loss) from a brain concussion he 
sustained in service.  38 C.F.R. § 3.156; Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999).  The additional medical 
records also are not material evidence because they do not 
link the veteran's memory loss with a brain concussion or 
other incident of service.  The medical evidence submitted 
since the 1956 RO decision is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  

In recent statements, the veteran maintained that his memory 
loss was due to the brain concussion sustained during 
service.  His recent assertions are not new evidence, as they 
are merely cumulative or redundant of assertions that were 
previously considered by the RO when it denied the claim in 
1956.  38 C.F.R. § 3.156; Vargas-Gonzalez, supra.  Moreover, 
as a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His additional statements 
on such matters are not material evidence since they are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the July 1956 RO decision which denied 
the veteran's claim for service connection for residuals of a 
brain concussion.  Thus, the claim has not been reopened, and 
the July 1956 RO decision remains final.  



B.  Compensable Rating for Healed Fractures of the First and 
Second 
Metacarpals of the Left Hand

The veteran claims that a compensable rating is warranted for 
his service-connected healed fractures of the first and 
second metacarpals of the left hand.  The claims file shows 
that the RO has received VA treatment records as requested by 
the veteran and afforded him the opportunity for a personal 
hearing (he failed to appear for hearings at the RO before a 
local hearing officer and a member of the Board).  The RO has 
also repeatedly scheduled the veteran for a VA examination in 
connection with his claim for an increased rating, but he 
failed to report.  

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  

The claims file shows the veteran did not appear for the 
April 1999 examination apparently because he had relocated 
and had not been notified at his current address of the 
scheduled examination.  Once his current address was 
obtained, an April 1999 notice of a rescheduled examination 
in May 1999 was mailed to him.  He failed to appear for that 
examination and did not furnish an explanation for his 
absence.  In May 2000, he stated he would report for a VA 
examination of his left hand, and later in May 2000 he was 
mailed notice of a scheduled examination in June 2000.  He 
failed to appear for that examination and did not furnish an 
explanation for his absence.  

Through its discussions in the rating decision, statement of 
the case, and supplemental statements of the case, the RO has 
notified the veteran of the evidence needed to substantiate 
his claim and of his duty to report for a VA examination in 
connection with his claim for an increased (compensable) 
rating for healed fractures of the first and second 
metacarpals of the left hand (or risk having his claim denied 
for failure to report).  Nevertheless, without good cause, 
the veteran repeatedly failed to report for a VA examination 
pertaining to his increased rating claim.  The Board is 
satisfied that no further assistance is required to comply 
with the duty to assist.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Board 
further notes that the duty to assist is not a one-way 
street, and the veteran has failed to cooperate in developing 
his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
regard to the increased rating claim, the Board concludes 
that it has no choice but to deny the veteran's claim due to 
his failure to report for a VA examination.  38 C.F.R. 
§§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 
(1997).  


ORDER

The application to reopen a claim for service connection for 
memory loss, claimed as a residual of a brain concussion, is 
denied.  

An increased (compensable) rating for healed fractures of the 
first and second metacarpals of the left hand is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

